ITEMID: 001-107665
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: BULAKH v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: André Potocki;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: The application was lodged on 21 March 2008 in the name of Mr Mykola Grygorovych Bulakh, a Ukrainian national who was born in 1958, by his widow, Mrs Kateryna Vasylivna Bulakh. Subsequently, in her letter of 14 November 2008, she informed the Court about the death of her late husband on 11 May 2006, expressing, at the same time, her wish to pursue the application.
The Ukrainian Government (“the Government”) were represented by their Agent, Ms V. Lutkovska, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 13 November 1998 Mr Bulakh instituted civil proceedings in the Makarivsky District Court against his employer seeking compensation for his occupational disability.
Following repeated reconsiderations of the case by the courts of two judicial levels, on 2 June 2004 the Makarivsky Court partly allowed the claim and awarded Mr Bulakh UAH 14,009.97 in compensation.
On 12 October 2004 the court of appeal upheld the first instance judgment.
On 11 May 2006 Mr Bulakh died.
On 25 September 2007 the cassation instance, upon the parties’ appeal on points of law of 15 November 2004, confirmed the lower courts’ decisions.
Mrs Bulakh did not take part in the proceedings.
